Title: To George Washington from the Board of Treasury, 21 August 1789
From: Board of Treasury
To: Washington, George



Sir
Board of Treasury [New York] Augt 21st 1789

Mr Secretary Lear having applied to this office for a statement of the Post Office accounts, as entered in the books of the

treasury, we do ourselves the honor of transmitting an abstract statement of them to the last of December 1788.
No final adjustment has been made of the present Postmaster General’s accounts for the two last years, for the reasons stated in our communication No. 6, on the receipts and expenditures of the United States. We have the honor to be with high respect Sir your most Obt humble Servts

Samuel Osgood
Arthur Lee

 
GentlemenRegisters Office Newyork 21st August 1789   
I have agreeably to your directions made out Abstracts of the General Post Office Receipts and Expenditures as follows. 
No. 1. Is an abstract statement of the Post Office General Accounts as exhibited in the Treasury Books (Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers.. folio 644) in old Emissions, New Emissions and Specie from 1775 to 31st January 1782.
No. 2. Is an abstract of the several Accounts settled at the Treasury of the United States by Ebenezer Hazard Esqr. Post Master General from 31st January 1782 to 31st December 1786 shewing Nt Receipts and Expenditures of the Post Office ⅌r their accounts during that time and the payments by him made into the Treasury of the United States.
No. 3. Is an Abstract Statement of the accounts of Ebenezer Hazard Esqr. Post Master General for A.D. 1787 & 1788, which have been rendered by him to the Treasury for adjustment but which have not been settled, shewing the Nett amount of Receipts & Expenditures and the payments by him made into the Treasury of the U. States for those two years. With the greatest respect I have the honor to be Gentlemen your very hume Servant
Joseph Nourse Rgr
No. 1An Abstract Statement of the Post Office General Account as exhibited in the Treasury books (Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers.. folio 644.) in old Emissions, New Emissions & Specie from 1775. to 31st January 1782.



Dollars 90thsOld Emissns
Dollars 90thsNew Emissns
Dollars 90thsSpecie


Dr.





To amount of payments made by the Postmaster General, the Comptroller, & Paymaster of the post office, Deputy Post Masters & Surveyors, in support of the general post office from Novr 23d 1776 to February 26th 1781 in old Emissions
343,641.34




To amount of payments by Ditto, in New Emissions advanced in 1781.

8,756   




To amount of Specie payments made by the late Superintendant of Finance being the arrearages of Salary due the Post Master General his Deputies & assistants


17,245.28


Dollars
343,641.34
8,756   
17,245.28


Cr.





By amount of receipts by the Paymaster General & his Deputies from its institution in 1776 to the year 1781 in old Emissions
142,697.82




By amount of Ditto in New Emissions

723.50



1782





By Ditto in Specie


2,142.26


Jany 1





By balance due by the General Post Office to the United States as ⅌ accounts settled at the Treasury—Viz:





In old Emissions

200,943.42



In New Emissions

8,032.40



In Specie


15,103. 2


Dollars
343,641.34
8,756   
17,245.28


Registers Office New York 21st Augt 1789
This account stating the Nt Receipts and Expenditures of the Post Office under the old establishment of Congress arises on the adjustment of the accounts of Richard Bache Esqr. Post Master General, Peter Baynton Esqr. Comptroller of the Post Office and of Ebenezer Hazard & James Bryson Esqrs. Surveyors of the late Post Office, made at the Treasury in the year 1782—For particulars of each of those accounts reference being had to Accounts settled No. 2804. No. 2815. No. 2816. & No. 2817. will more fully appear—The debit side of this Account shews the total payments made, by the General Post Office in support of the same from 1776 to 1781 inclusive, and the credit side, the Nt amount of receipts.
There is a considerable balance due from the old Post Office, but to ascertain the true amount, the above balances in old and new Emissions shou’d be reduced to Specie.
Joseph Nourse Regr
No. 2.
Registers Office New York 21st August 1789
Abstract of the several Accounts settled at the Treasury of the United States by Ebenezer Hazard Esqr. Post Master General from 31st January 1782 to 31st December

1786 shewing the Nett Receipts & Expenditures of the Post Office ⅌ their Accounts during that time and the payments by him made into the Treasury of the United States


Dr.

Dollars 90th


31st Decr 1783 The Expenditures from the 31st January 1782 to this day were

6,840. 3


1784 The Expenditures this Year were

4,264.11


1785 The Expenditures this Year were

6,582.86


1786 The Expenditures this Year were

20,035.44


Balance Net Revenue of the Post Office on this account from 31st January 1782 to 31st December 1786 is

16,006.28



Dollars
53,728.82


The following sums have been received into the Treasury being a part of the above balance Vizt. During the administration of the late Superintendant of Finance.


Cr.




31st Decr 1783 The receipts from the 31st January 1782 to this day were

9,026. 3


1784 The Receipts this Year were

11,291. 2


1785 The Receipts this Year were

15,964.18


1786 The Receipts this Year were

17,447.59



Dollars
53,728.82




1783 May 2d

153.85



1783 Decr 31st

1,500.  



1784 Augt 2d

2,378.15



Betwixt his resignation and the appointment of the Commissioners of the Board of Treasury

2,000.  



From the appointment of the commissrs of the board of Treasury to the 31st Decr 1786





1786 January 17th
4,000.  




21st
4,000.  




September 16th
  778.14
8,778.14
14,810.24


Balance due by the Post Master Genl on the 31st December 1786 as ⅌ Accounts settled to that date
 1,196. 4




Dollars
16,006.28


Joseph Nourse Regr.
No. 3.
Registers Office New York 21st August 1789
Abstract Statement of the Accounts of Ebenezer Hazard Esqr. Post Master General for A.D. 1787 & 1788 which have been rendered by him to the Treasury for adjustment, but which have not been settled, shewing the Nett amount of Receipts and Expenditures, and the payments by him made into the Treasury of the United States for these two years


Dr.
Dollars 90th


1787



Decr 31st The Expenditures this Year were
12,565.51.4


  
  
1788



Decr 31st The Expenditures this Year were
12,313. 1.6


Balance Nett Revenue of the Post Office on this acct for A.D. 1787 & 1788 is
 5,134.24.2


Dollars
30,012.77.4


Note, There was a balance in Mr Hazards hands as ⅌ Accot stated from the Treasury Books on the 31st Decr 1786 of
1,196. 4.4


[Credits]



1787
Dollars 90th


Decr 31st The Receipts this Year were
18,275.76.4


1788



Decr 31st The Receipts this Year were
11,737. 1. 


Dollars
30,012.77.4


Brot forward
1,196. 4.4


And he is accountable for the above balance of his receipts, beyond his payments of
 5,134.24.2


Amountg to Dollars
6,330.28.6




He paid into the Treasury Vizt.  





April 11th 1787
207.  




May 24th
200.  




July 5th
800.  




October 3d
 632.44  
1,839.44. 



January 30th 1788
199.24




March 25th
100.  




27th
728.25





 214.45  
1,242. 4  



He acknowledges a balance in on the 1st Jany 1789 subject to that payment of certain Demands for the previous Quarter on the Post Office
3,348.69.6




Deduct the payment credited 25th March 1788 not noticed by him
  100.    
3,248.69.6
6,330.27.6



Joseph Nourse Regr 
 
